Citation Nr: 0734373	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

The propriety of the reduction from a 60 percent to a 10 
percent disability rating for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to November 1969 and from November 1979 to 
August 31, 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision rating decision of the Salt Lake City, Utah, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that reduced the rating for the veteran's coronary 
artery disease (CAD) from 60 percent to 10 percent effective 
April 2006.  A Board videoconference hearing was held before 
the undersigned in May 2007.  


FINDINGS OF FACT

1.  The veteran's ventricular ejection fraction has 
consistently been measured at 55 percent or higher.

2.  The veteran's measured METs level is 10.  


CONCLUSION OF LAW

The criteria for the restoration of a 60 percent disability 
evaluation for CAD have not been met, and the criteria for a 
rating greater than 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.344(c), 
4.2, 4.7, 4.104, Diagnostic Code (Code) 7005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  A March 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally the case was 
readjudicated by supplemental statements of the case (in June 
2006 and January 2007) after complete notice was given.  The 
veteran is not prejudiced by any technical notice deficiency 
that may have occurred along the way, and no further notice 
is required.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA cardiovascular examinations.  The veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II. Factual Background

On September 2000 VA medical examination the pertinent 
diagnostic assessment was ischemic CAD with previous stent 
placement on two occasions in the past.  There had been no 
evident angina since the last stent placement.  The veteran 
had a previous history of arrhythmia consisting of atrial 
fibrillation but at the time of the examination he was in 
sinus rhythm.  His cardiac status was compensated at 
functional class II.  It was noted that in June 1997 the 
veteran developed symptoms of anterior neck and chest 
discomfort intermittently for a period of 9 to 10 days.  
Following this he was subjected to a left heart 
catheterization, with selective coronary angiograms, which 
revealed CAD and a stent placement was performed.  Another 
stent was then placed around July 2000 and the veteran's 
rhythm was converted to sinus mechanism following this.  
Since that time the veteran had had some intermittent 
palpitations, evidently consisting of premature contractions.  
He had had no anginal type chest pain since the last stent 
placement.  Apparently, arterial hypertension was noted at 
the time of the first hospitalization for CAD and the veteran 
had been on antihypertensive medications since that time.  
The only symptoms had been fatigue and shortness of breath 
with exertion.  Examination of the heart showed no 
enlargement clinically and regular tones with a rate of 65 
per minute.  S1 and S2 were normal.  

A December 2000 echocardiogram showed mild left ventricular 
enlargement and global left ventricular systolic function 
within the lower limits of normal.  The estimated ejection 
fraction was 50 to 55 percent.  Left ventricular segmental 
wall motion was normal and left ventricular wall thickness 
was normal.   

A January 2001 rating decision granted service connection for 
CAD with hypertensive vascular disease and assigned a 60 
percent rating effective September 1, 1999.  

A January 2003 private echocardiogram produced conclusions of 
overall normal left ventricular systolic function with 
segmental wall motion abnormalities, mild tricuspid 
regurgitation, aortic sclerosis without stenosis and mild 
mitral valve prolapse.  The estimated ejection fraction was 
55 percent.  

Private cardiovascular progress notes from December 2003 to 
May 2005 showed ongoing treatment for CAD.  A December 2003 
note showed the veteran complaining of some chest pain on a 
daily basis.  He also complained of some palpitations after 
he ate and problems with a feeling of flushing and occasional 
tingling of the lips, which were generally short-lived.  The 
examiner found that the veteran was having some kind of non-
specific chest discomfort, which may or may not have been 
ischemic in nature.  In regard to the palpitations, they 
could have been premature atrial contractions (PAC's) or 
pulmonary venous congestion (PVC) or short rounds of any sort 
of arrhythmia.  A subsequent December 2003 exercise stress 
test report produced conclusions of equivocal maximum 
exercise treadmill test for myocardial ischemia, no exercise 
induced chest pain, occasional premature atrial contractions, 
normal heart rate with hypertensive response to exercise and 
baseline hypertension present, and overall good exercise 
capacity for age. 

A February 2004 heart monitoring study produced a conclusion 
of abnormal event monitor characterized by paroxysmal atrial 
fibrillation with occasional PVC's and possible paper 
artifact noted on the last few scans.  In October 2004 the 
veteran received a cardiac catheterization and angioplasty of 
the right coronary artery.  A stent present in the proximal 
portion of the right coronary artery had a 70 to 80 percent 
in stent restenosis demonstrated.  There was a long segment 
of disease leading up to the origin of the acute marginal 
branch, after which the right coronary artery system appeared 
to be normal.  As a result, angioplasty of the right coronary 
artery with recurrent stent placement was performed.  Final 
angiography was performed demonstrating a less than 0 percent 
residual stenosis.  The conclusions were significant two 
vessel CAD and successful percutaneous transluminal coronary 
angioplasty and stent placement of the right coronary artery.  

A December 2004 holter monitor study produced a conclusion of 
abnormal holter monitor characterized by a rare PVC that 
correlated with the veteran's symptoms of palpitations.  
Relative chronotropic incompetence was also demonstrated.  A 
subsequent December 2004 progress note showed that the 
veteran was doing better and better each day after the stent 
placement.  He did state that he was getting occasional chest 
discomfort that was not associated with exertion.  He also 
noticed occasional palpitations.  These were short-lived and 
self-limiting and he was asymptomatic during them.  The 
assessment was that the veteran was doing well from a cardiac 
standpoint.  

In April 2005 the veteran complained of having chest pain 
with exertion.  He stated that this was similar to what he 
had when he had past stent placement.  He also described 
increased palpitations, which he occasionally noticed when he 
lay down at night.  There was radiation into the left side of 
his neck, which he was concerned could represent ischemia.  A 
subsequent April 2005 treadmill exercise stress test produced 
conclusions of normal maximum exercise treadmill test for 
myocardial ischemia, no exercise induced chest pain or 
arrhythmias and normal heart rate and blood pressure response 
to exercise.  An April 2005 nuclear imaging test then showed 
normal myocardial perfusion and normal wall motion, left 
ventricular volumes with an ejection fraction greater than 60 
percent.  In May 2005 the veteran underwent a left heart 
catheterization with selective coronary angiography and 
subsequent repeat percutaneous transluminal coronary 
angioplasty with stent placement of the right coronary 
artery.  Placement of the stent resulted in a less than zero 
percent residual stenosis.  The conclusions were significant 
two vessel CAD, in stent restenosis in the right coronary 
artery and successful repeat PTCA with stent placement of the 
right coronary artery.  

A July 2005 rating decision proposed to reduce the veteran's 
rating for CAD from 60 percent to 0 percent on the basis that 
the veteran had not shown up for a VA examination in March 
2005 and an exercise tolerance test in June 2005.  

In a July 2005 statement the veteran indicated that he never 
received a letter scheduling him for the exercise tolerance 
test in June 2005.  The test was then rescheduled by the VAMC 
but then cancelled.  A third test was scheduled and the 
veteran reported for it but was then told that it was not 
necessary because his own doctor could provide the necessary 
data.  

In a separate July 2005 statement the veteran indicated that 
his heart condition had worsened since his original 60 
percent rating was assigned.  He now had five stents in his 
coronary arteries and was going to be receiving a sixth.  

An addendum to a May 2005 VA examination by the examining 
physician indicated that the veteran clearly had significant 
CAD.  He had a single coronary artery stent placed in 1997 
and had another stent placed in 1999.  He had two more stents 
placed in 2004.  In May 2005 because of some shortness of 
breath, coronary angiography was repeated.  It was noted that 
the right coronary artery stent had developed some restenosis 
and a repeat stent was placed in the right coronary artery.  
The VA physician noted that the veteran had had a nuclear 
cardiac stress test and a treadmill exercise stress test in 
April 2005.  The nuclear cardiac test noted normal myocardial 
perfusion and normal wall motion with a left ventricular 
ejection fraction of greater than 60 percent.  The treadmill 
exercise test noted normal maximum exercise treadmill test 
and no exercise induced chest pain or arrhythmia.  The heart 
rate remained normal and blood pressure remained normal 
during the exercise test.  In essence, the nuclear cardiac 
test and the treadmill exercise test in April 2005 were 
normal.  Although not clear from the report it was apparent 
that the veteran could function at an estimated 8 to 10 METS.  

In an August 2005 letter, the veteran's treating physician's 
assistant indicated that the veteran had a long standing 
history of CAD, which had required stent placement on at 
least five different occasions.   He had specifically had 
stent placement in the right coronary artery in 1997, 1999, 
2004 and 2005.  The veteran currently continued to have 
problems related to possible ongoing CAD.  He was on various 
medications to reduce risk factors but continued to need 
follow-up evaluation and care in regard to his CAD.  The 
physician's assistant requested that VA consider continuing 
the veteran's cardiovascular benefits due to the ongoing 
nature of his problems.  He noted that CAD was a lifelong 
problem.  

An August 2005 private cardiological record showed that the 
veteran received a left heart catheterization with selective 
coronary angiography and subsequent PTCA and stent placement 
of the ramus intermedius branch and circumflex coronary 
arteries.  PTCA and stent placement were performed with 
primary stenting used to stent the circumflex coronary 
artery.  Then another stent was placed in the ramus 
intermedius branch.  The conclusions from the procedure were 
significant two vessel coronary artery disease, successful 
PTCA and stent placement of the ramus intermedius branch, and 
successful PTCA and stent placement of the circumflex 
coronary artery proper.  

A September 2005 private progress note showed that the 
veteran was seen for a follow up appointment after his recent 
stent placement.  He stated that he felt better than he had 
in quite some time.  The chest pain he had been experiencing 
was almost completely resolved.  He seemed to be getting his 
stamina back slowly but surely but he had not been doing 
anything particularly strenuous since the stent placement.  
His physician's assistant found that the veteran was doing 
well from a cardiac standpoint.  

An October 2005 VA echocardiographic report showed normal LV 
systolic function and no significant valvular abnormalities.  
Ejection fraction was 59 percent.  It was noted that there 
was no significant change from the echocardiogram done in 
December 2000.  

A December 2005 private nuclear stress test produced 
conclusions of normal myocardial perfusion and normal left 
ventricular wall motion and volumes with an ejection fraction 
of greater than 60 percent. 

A December 2005 VA stress test produced a finding of 10 METs.  
It was noted that the veteran's exercise tolerance was good 
and his electrocardiogram findings were non-diagnostic.  The 
primary reason for the test termination was fatigue and the 
veteran did not experience any symptoms suggestive of 
ischemia.  

 In an April 2006 letter, a private treating physician, Dr. 
L, indicated that the veteran was currently being treated for 
CAD, status post numerous stent placements, hypertension and 
hyperlipidemia.  His overall condition was not 100 percent 
and it was noted that he would require life long monitoring.  
He was currently compensated but required ongoing care and 
was currently experiencing ongoing symptoms with fatigue. 

In a January 2006 rating decision the RO decreased the rating 
for the veteran's CAD from 60 percent to 10 percent effective 
April 2006.  

In his January 2006 notice of disagreement (NOD) the veteran 
indicated that the CAD was worse not better.   Since he 
retired from the military in 1999 he had had an additional 7 
stents placed into his coronary arteries resulting in a total 
of 8 stents.  He continued to be short of breath, remained 
fatigued and suffered from ongoing chest pains.  He noted 
that the chest pains had been temporarily relieved with every 
stent placement only to return in a few days to weeks after 
each procedure.  He frequently used oxygen (mostly at night) 
when his symptoms were particularly severe or he was 
particularly fatigued.  He also suffered from irregular 
heartbeats and palpitations, which seemed to come and go at 
will.  He recognized that the placement of a stent could 
improve the blood flow through the heart; however, this 
seemed to be only temporary and the fact that he now had 8 
stents and continued to struggle did not correlate to a 
reduction in his compensation benefit.  

In a February 2006 letter the veteran's wife indicated that 
as an active daily participant in her husband's health care 
she regularly observed the effort it took him to manage the 
excessive drain of energy, the shortness of breath, the ever 
present oxygen tank and the erosion of his well-being that 
she used to take for granted.  The rapid decline in his 
overall health since 1997 while suffering heart failure 
during an active duty business day left her frantically 
fighting for his health.  There were no pain free, energetic 
days.  Since she was by his side every day she knew that his 
heart condition had not improved.  There were many days when 
he did not have the energy to be upright and needed breathing 
assistance from an oxygen tank.  The clutter of medications 
the veteran required to sustain his life, the relentless 
schedule of maintenance appointments with physicians and the 
hindering limitations placed on him and his family by his 
medical condition in no way concurred with the current 10 
percent rating assigned.  

In a February 2006 statement the veteran added to his January 
NOD by noting that he lived with constant chest discomfort, 
pounding heart beats, frequent and sometimes severe 
arrhythmia, severe fatigue and shortness of breath.  He took 
several medications daily, slept with oxygen and generally 
had no energy for life's enjoyments.  If anything, an 
increase in his disability rating was warranted.  

At an April 2006 Decision Review Officer (DRO) hearing the 
veteran reiterated much of his previous contentions.  
Additionally, he noted that he had to spend the weekend 
recovering from the week; that in the afternoon his face 
turned red, his lips tingled and his words got slurred; and 
that he had pain in the chest from his stent, which was 
helped by Tylenol.

On his June 2006 Form 9, the veteran further indicated that 
he was having trouble maintaining his balance.  

On May 2006 VA examination the diagnosis was CAD with 
multiple coronary arteries involved to the point that the 
veteran had required 8 stents since 1997.   The veteran 
reported repeated episodes of typical angina with chest pain 
radiating into his jaws, into his left upper extremity and 
occasionally into his right upper extremity.  He had a 
chronic history of shortness of breath and fatigued very 
easily.  If he climbed a single flight of stairs he had 
marked shortness of breath and had to stop and rest.  If he 
walked more than 100 yards he had to stop and rest.  As of 
the time of the examination, however, he was not having 
typical angina pain but did have some sharp pain in the 
anterior/superior chest wall that he thought was related to 
the most recent stent placement in August 2005.  The veteran 
reported intermittent ankle swelling but had never had an 
episode of typical congestive heart failure that had required 
treatment.  The veteran was taking Plavix along with Atolide, 
Zocor and Prevacid.  He also took an aspirin a day.  He had 
had hypertension for probably five years that was moderately 
well-controlled.  He had had hyperlipidemia for at least ten 
years.  The veteran did do walking on a regular basis and 
cared for his own personal needs.  He also did some yard work 
and housework.  He was working full time as a manager at 
Boeing laboratories, which was a sedentary job that he had 
been doing for the past 7 years.  The examiner commented that 
the veteran had never had a documented myocardial infarction 
and his angina appeared to be quite well-controlled.  On rare 
occasions he may have had some typical angina symptoms but 
these were relatively mild.  He had had no symptoms to 
suggest congestive heart failure.  The veteran's ejection 
fraction determined in October 2005 (i.e. 59 percent) was 
well within normal limits.  His echocardiogram demonstrated 
no significant structural abnormalities in the heart.  A 
stress test done in early December 2005 demonstrated no 
evidence of ischemia and the veteran was capable of 10 METs.  

On January 2007 VA examination the diagnoses were CAD status 
post multiple stents and hypertension.  The veteran reported 
that his service connected disability rating did not reflect 
his true disability rating from his coronary disease given 
his multiple stents and disease progression.  He believed 
that over the prior year he had had worsening chest 
discomfort.  He also noted that although his previous stress 
tests had not been able to document any ischemia, he had 
positive coronary angiograms with subsequent stents.  He was 
not currently on any long acting nitroglycerin and he used 
sublingual nitroglycerin approximately two times per month 
with relief within 5 to 15 minutes.  He did have a constant 
chest discomfort substernally, which worsened if he walked.  
He stated that he would have to go slow to acclimate and then 
would push through it.  The examiner noted that it appeared 
that the veteran had his somewhat atypical chest pain with a 
fairly classic worsening of his angina when he exerted 
himself, however, the nitroglycerin would have been expected 
to relieve his discomfort within a shorter period of time 
than 5 minutes.  He did get headaches, which demonstrated 
that the nitroglycerin was working on some level and had not 
expired.  The veteran was able to care for his own needs 
including dressing and could prepare food if required.  He 
was continuing to work at his managerial job at Boeing and 
was able to perform his sedentary duties without 
restrictions.  After physical examination the examiner 
commented that the veteran had fairly stable angina although 
it had worsened somewhat subjectively since December 2005.  
He believed that the veteran did have CAD that would most 
likely progress given the history of instant restenosis and 
multiple coronary interventions.  The examiner ordered a 
stress test to evaluate the current ejection fraction, 
coronary status and METs.  He noted that evaluation from 
previous echocardiogram and stress test alone (with an 
ejection fraction of 59 percent and METs of 10) would have 
suggested that his level of CAD had not changed.  The 
veteran, however, subjectively described a METs level in the 
5 to 7 range.  Consequently, he needed a treadmill stress 
test to sort this out as his subjective description did not 
match current known parameters (i.e. the last percutaneous 
intervention should have treated his known lesion).  

January 2007 stress testing produced a finding of 10 METs.  
The test was terminated due to achievement of the target 
heart rate.  The veteran experienced mild angina during 
stress and symptoms suggestive of ischemia.  Also, an 
electrocardiogram was suggestive of ischemia.  

At his May 2007 Board hearing the veteran reiterated that he 
had had eight stents placed in his arteries.   When the 
eighth stent was placed, it was apparently placed on a nerve 
bundle or near it and since that time he continued to have 
pain in that region that never would leave.  It would get 
worse at times, especially when he was fatigued or exerted 
himself too much but would always go back to a pain level of 
a two or three.  It felt like he was being stabbed with a 
knife or some sharp instrument right in the center of the 
chest.  His heart condition limited his amount of physical 
activity and he definitely had to pace himself throughout the 
day if he went on any kind of physical outing.  He was 
working full time as a lab manager at Boeing but he was 
allowed to sit at a desk all day as he had a team to do all 
the actual hands on work.  Still, even at that light activity 
level he was exhausted every day and would simply go home and 
go to sleep.  He was planning on retiring from the job in 
July 2008.  His ankles would swell up every night and most 
mornings his hands were numb except for his little fingers.  
The main problem he struggled with was the fatigue, however.  
He tried to increase his level of physical activity to see if 
that would help but this tired him out so severely that it 
would take him days to recover.  

From his perspective, his condition had actually worsened 
since the time that he was first received the 60 percent 
rating.  He noted that he had had to have a great deal of 
intervention done to stay ahead of his condition and 
potential catastrophic event including having all of the 
stent placements.  Additionally, in response to a question 
about whether he would be ok with having another VA 
examination performed to assess his current level of 
disability, the veteran indicated that he had had a nuclear 
stress test 2 or 3 months prior.  Also, the two previous 
times, after he had had nuclear stress tests showing only a 
low level of disability, he had to go in for angiograms, 
which led to the placement of more stents.  Thus, he felt 
that there was something that the nuclear medicine testing 
was not seeing and he was trying not to have any further 
testing in the near term.  

III.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Prior to reducing a rating, VA must show the disability 
actually improved.  In Brown v. Brown, 5 Vet. App. 413, 421 
(1993), the Court of Appeals for Veteran's Claims (Court) 
held that VA is required to establish by a preponderance of 
the evidence the reduction in rating was warranted.  The 
degree of impairment resulting from a disability involves a 
factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). 

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344, requires the RO and the Board ensure a rating 
reduction be based on an examination that is as complete as 
the examinations that formed the basis for the original 
rating.  
38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995).  A reduction may be accomplished when the rating 
agency determines that evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The Court has held that several general regulations are 
applicable to all rating reduction cases, regardless of the 
length of time a particular rating has been in effect. The 
Court stated certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon a review of the entire history of the veteran's 
disability." Brown, 5 Vet. App. at 420 (referring to 38 
C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an 
inquiry as to "whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations." Id. at 421.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran's CAD is rated under 38 C.F.R. § 4.104, 
Diagnostic Code (Code) 7005 (2007).  Under Code 7005 a 10 
percent rating is warranted for a workload of greater than 7 
METs but not greater than 10 METs that results in dyspnea, 
fatigue, angina, dizziness or syncope; or continuous 
medication required.  A 30 percent evaluation is warranted 
for arteriosclerotic heart disease (CAD) with a documented 
history of CAD where a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, Code 
7005 (2005).

At the outset the Board notes that these applicable rating 
criteria are highly objective in nature and are thus 
generally assigned on the basis of medical test results that 
measure the ejection fraction and the level of metabolic 
equivalents (METs).  (METs are generally defined as the ratio 
of a person's working metabolic rate relative to his resting 
metabolic rate).  In the absence of congestive heart failure, 
to receive a 60 percent rating a veteran must either have 
been found to have the applicable METs level (i.e. greater 
than 3 METs but not greater than 5 METs) with associated 
symptomatology (i.e. dyspnea, fatigue, angina, dizziness, or 
syncope) or have an ejection fraction between 30 and 50.  The 
Board further notes that the initial 60 percent rating 
assigned to the veteran's CAD was based on the December 2000 
echocardiogram finding of a "50 to 55 percent ejection 
fraction." Use of this finding to assign the 60 percent 
rating in essence required the RO to definitely resolve 
reasonable doubt in favor of the veteran as the only way to 
accurately provide him with that rating was to use the very 
low end of the ejection fraction finding (i.e. 50), which in 
turn corresponded to the very high end of the scale (i.e. 30 
to 50) for receiving a 60 percent rating.  

Testing subsequent to the December 2000 echocardiogram 
established ejection fractions well in excess of 50 percent.  
A January 2003 private echocardiogram showed an estimated 
ejection fraction of 55 percent; an April 2005 private 
nuclear imaging test showed an ejection fraction greater than 
60 percent and an October 2005 VA echocardiogram showed an 
ejection fraction of 59 percent.  Consequently, there is no 
basis to continue the veteran's 60 percent rating based on an 
abnormally low ejection fraction as it has consistently been 
measured as 55 percent or better.  

Similarly, the only METs findings of record show a METs level 
of 8 to 10 or 10.  The August 2005 medical examination found 
that it was apparent form the April 2005 private stress test 
report that the veteran could function at an estimated 8 to 
10 METs.  A December 2005 VA stress test and a subsequent 
January 2007 stress test both produced actual findings of 10 
METs.  Consequently, although the veteran has or has had most 
of the aforementioned associated symptomatology (dyspnea, 
fatigue, angina, dizziness), he has not been shown to have 
the applicable METs level to warrant a 60 percent rating.  
Instead his METs level with associated symptomatology 
corresponds to a 10 percent rating under Code 7005.   

As the rating for the veteran's CAD has been in effect for 
five years the RO was required to base its reduction on 
examinations that were as complete as the examinations that 
provided the basis for the initial rating (i.e. the September 
2000 VA examination and December 2000 echocardiogram).  See 
38 C.F.R. § 3.44(a).  This has been accomplished through 
evaluation of multiple measures of the veteran's ejection 
fraction and METs level and through a number of VA 
examinations assessing the overall level of the veteran's 
cardiac health.   Further it has been adequately shown that 
the improvement in the veteran's disability (as measured by 
the applicable rating code, Code 7005) is reasonably certain 
to be maintained under the ordinary conditions of life as his 
ejection fraction has been consistently found to be well over 
50 percent (i.e. 55 percent or better with 59 percent as the 
most recent finding) and his METs level has been consistently 
been found to be 10, well above the 5 MET threshold necessary 
for restoration of the former 60 percent rating.  The Board 
also notes that the veteran has been able to sustain full 
time employment and to take care of his basic needs at home 
through the many years he's had CAD disability, showing that 
he is able to consistently maintain a relatively high level 
of ordinary life functioning.  

Given the veteran's substantial and credible subjective 
complaints, the Board has considered whether additional 
medical testing is warranted before rendering a decision in 
this case.  In particular the Board notes that the most 
recent ejection fraction measure of record is from October 
2005 and the veteran and his wife have appeared to indicate 
that overall cardiac condition has worsened since then.  When 
asked at his May 2007 Board hearing how he felt about 
additional medical testing, however, the veteran indicated 
that he preferred not to undergo such testing as he did not 
feel that it accurately captured his level of disability.  
Consequently, given that the objective evidence of record 
(i.e. the METs levels and ejection fraction readings) does 
not point to worsening in any of the factors that would allow 
for restoration of a 60 percent rating and given that the 
veteran has indicated that he does not desire further 
testing, the Board does not find a sufficient basis for 
ordering such testing.  

The veteran's cardiovascular condition does also encompass 
hypertensive vascular disease.  Consequently, the Board must 
consider possibly rating the veteran's disability under 
38 C.F.R. § 4.104, Code 7007 for hypertensive heart disease.  
As the criteria for this disability are identical to those 
for CAD, however, and as assignment of a separate rating 
under this Code would violate the rule against pyramiding 
(See 38 C.F.R. § 4.14), a rating under Code 7007 is not 
warranted. 

Finally, the Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
CAD.  38 C.F.R.  § 3.321.  The veteran has been able to 
continue his full time employment at Boeing and there's no 
indication in the record that he has needed to be 
hospitalized for CAD.   Consequently, referral for 
extraschedular consideration is not suggested by the record.

Although the Board certainly sympathizes with the daily 
challenges the veteran faces in living with his CAD, there is 
no legal basis to restore the 60 percent rating for the 
disability initially assigned by the RO based on the December 
2000 echocardiogram finding.  If in the future, the veteran 
feels that his condition has deteriorated in such a way that 
would be measurable on a stress test or echocardiogram, he 
may want to consider requesting that VA or his private doctor 
retest him.  Additionally, he could also consider filing a 
claim for service connection for nerve damage secondary to 
CAD as he indicated at his May 2007 Board hearing that his 
eighth stent was placed on or near a nerve bundle resulting 
in constant chest pain.

In summary, given that the veteran's CAD has been 
consistently characterized by an ejection fraction of well 
over 50 and a METs level of 10, the preponderance of the 
evidence supports the RO's reduction in the rating for the 
disability from 60 percent to 10 percent. 


ORDER

The reduction from a 60 percent to a 10 percent disability 
rating for coronary artery disease was proper and the appeal 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


